 
Operating Agreement
of
PD1, LLC
 
This Operating Agreement (this “Agreement”) is made effective as of October 6,
2008 by DeWind SWI Wind Farms, LLC, a Delaware limited liability company, as the
sole member (the “Sole Member”) of PD1, LLC, a Delaware limited liability
company (the “Company”).
 
RECITALS
 
The Company was organized under Delaware law on September 10, 2008.
 
The Sole Member desires to enter into this initial operating agreement.
 
The Company has no current intention of admitting additional members.  If
additional members are admitted, the Company and the Sole Member will amend or
replace this Agreement, as may be necessary or appropriate, to address any
issues raised by joint or multiple ownership of the Company.
 
ARTICLE I
DEFINITIONS AND GENERAL MATTERS
 
1.1           General Definitions.  In addition to terms defined elsewhere in
this Agreement, the following terms shall have the meanings indicated below:
 
“Act” means the Delaware Limited Liability Company Act, as amended.
 
“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware on September 10,
2008, as amended from time to time.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
References to a specific provision of the Act or the Internal Revenue Code shall
be deemed to refer to any successor provision.  This Agreement shall constitute
a “limited liability company agreement” for all purposes under the Act.
 
1.2           Purpose.  The purpose of the Company is to engage in any lawful
activity.  Without limiting the scope of permitted activities, the Company is
expressly authorized to develop, own, finance, construct, operate and maintain a
wind energy generation facility located in Randall County, Texas, and to engage
in any other activities that are related or incidental to the foregoing.
 
1.3           Limited Liability.  To the maximum extent permitted by the Act,
neither the Sole Member nor any Manager (as defined below) shall have any
personal obligation for any liabilities of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4           Operating Names.  The Company may conduct operations under its own
name and under such assumed names as deemed appropriate or convenient by the
Sole Member.
 
1.5           Qualifications in Other Jurisdictions.  The Company shall file a
timely qualification in Texas to transact business as a foreign limited
liability company and any other qualifications or registrations required by law
in any other jurisdiction, if any, in which the Company transacts business.
 
ARTICLE II
MANAGEMENT
 
2.1           Appointment of Manager.  The Company shall be managed by a single
manager (the “Manager”).  The initial Manager of the Company shall be the Sole
Member.
 
2.2           Term of Manager.  The Sole Member shall have the complete
authority to determine the term and identity of the Manager.  Without limiting
the scope of the above provision, the Sole Member shall be entitled to appoint a
Manager who holds no membership interest in the Company, and to remove or
replace any Manager at any time and for any reason.  A Manager’s term shall
continue until the removal or replacement of the Manager by the Sole Member, or
until (as applicable for the then current Manager) the Manager’s resignation,
retirement, death, disability, dissolution or termination by operation of law.
 
2.3           Authority of Manager.  The Manager shall have the authority to
take actions on behalf of the Company to the maximum extent permitted by the
Act, subject to any limitations or requirements expressly set forth in this
Agreement.  Without limiting the scope of the foregoing, the Manager shall be
entitled to appoint and remove any “officers” of the Company and to establish
the authority, duties and compensation (if any) regarding such officers.  The
parties acknowledge and agree that any such officers also may hold offices in
other entities, including but not limited to the Sole Member.
 
2.4           Expenses and Reimbursement.  The Company shall be responsible for
all expenses, costs and liabilities arising from the management, organization or
operation of the Company in accordance with this Agreement.  The Sole Member and
the Manager (if different from the Sole Member) shall be entitled to receive
prompt reimbursement from the Company to the extent, if any, that they incur any
such management expenses, unless such management expenses arose from a material
violation of this Agreement, gross negligence, willful misconduct or a knowing
violation of criminal law.
 
2.5           Compensation.  Unless the Sole Member elects otherwise in writing,
no compensation shall be paid by the Company to the Manager for management
services provided as a Manager to the Company.
 
ARTICLE III
MEMBERSHIP
 
3.1           Admission of Member.  The Sole Member is admitted as a member of
the Company upon its execution of a counterpart to this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
3.2           Admission of Additional Members.  The Company shall not admit a
member in addition to the Sole Member unless such admission is required by this
Agreement, or unless all of the following requirements are satisfied:  (a) the
Sole Member grants prior written consent to the admission of the additional
member; (b) the Company and the Sole Member amend or replace this Agreement as
may be necessary or appropriate for the purpose of addressing any issues raised
by joint or multiple ownership of the Company; and (c) each person or entity who
seeks to be admitted as a member of the Company both (i) executes the current
Limited Liability Company Agreement of the Company, as amended or replaced in
accordance with this Section, and (ii) makes any required capital contributions
to the Company in full.
 
3.3           Resignation.   The Sole Member shall not resign or withdraw from
the Company, except by operation of law or as the result of a transfer of the
Sole Member’s entire interest in the Company in accordance with this Agreement.
 
ARTICLE IV
TRANSFER OF INTEREST
 
4.1           Restriction.  The Sole Member shall be prohibited from assigning,
selling, exchanging or otherwise transferring the Sole Member’s interest in the
Company unless all of the following requirements are satisfied:  (a) the
proposed transaction would apply to the entire interest of the Sole Member in
the Company; (b) the proposed transaction would involve one transferee; (c) such
transferee tenders full payment of the required purchase price; (d) such
transferee executes, in the capacity of a member (within the meaning of the
Act), a counterpart signature page to this Agreement; and (e) the Company
receives an opinion from its legal counsel, satisfactory to the Company in form
and substance, confirming that the proposed transaction would not violate any
federal or state securities laws or any other applicable laws.  The Sole Member
acknowledges and agrees that the above provision is intended to prevent any
transfer that would result in more than one member and thereby cause the Company
to be reclassified for tax purposes.
 
4.2           Effect of Transfer.  If the Sole Member transfers the entire
interest of the Sole Member in the Company in accordance with this Agreement,
such transfer shall operate as the complete resignation or withdrawal of the
Sole Member from the Company.
 
4.3           Related Matters.  Any transaction that is subject to this Article
and that fails in any way to comply with its provisions shall be ineffective and
void.
 
ARTICLE V
OFFICES AND RECORDS
 
5.1           Offices.  The initial registered office, registered agent and
principal office of the Company shall be as designated in its Certificate of
Formation.  The Manager, in the Manager’s sole discretion, shall be entitled to
change such designations from time to time, subject to any requirements of the
Act.
 
5.2           Records.  In compliance with the Act, the Company shall keep
accurate and complete records at its principal office.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
5.3           Inspection.  Upon prior notice of at least three (3) business days
to the Manager (if different from the Sole Member), any designated
representative of the Sole Member shall be entitled, during ordinary business
hours, to inspect the records of the Company and to make copies thereof at the
expense of the Sole Member.
 
ARTICLE VI
CAPITAL AND DISTRIBUTIONS
 
6.1           Capital Contributions.  The Sole Member shall be entitled in its
sole discretion to make capital contributions at any time or from time to time.
 
6.2           Loans.  Any loans from the Sole Member to the Company shall be
made on commercially reasonable terms and conditions, and shall not be
considered capital contributions.
 
6.3           Distributions.  Prior to dissolution (as addressed in Article IX
below), the Company shall make distributions to the Sole Member at least
annually of any cash amounts that, in the reasonable determination of the
Manager, are not necessary for the Company’s operations, expenses or
reserves.  More frequent distributions of such cash amounts to the Sole Member
shall be made in the discretion of the Manager or in accordance with the written
instructions of the Sole Member (if the Sole Member is not then serving as the
Manager).
 
ARTICLE VII
TAX MATTERS
 
7.1           Tax Classification.  While the Company has only one member, the
Company shall be a disregarded entity for federal income tax purposes in
accordance with the Internal Revenue Code and the applicable Treasury
Regulations (including temporary Regulations), and shall not be separate from
the Sole Member.  In addition, the Company shall be a disregarded entity for all
other tax purposes to the maximum extent permitted by applicable laws, including
(without limitation) state income tax, franchise tax, or similar entity income
or value tax laws.
 
7.2           Tax Identification Number.   The Company may obtain a federal tax
identification number for business purposes or state law purposes in the sole
discretion of the Manager.  Any obtainment of such identification number shall
be deemed an act of convenience by the Company, and shall not have any effect on
the Company’s tax classification for any purpose.
 
ARTICLE VIII
INDEMNIFICATION AND REIMBURSEMENT
 
8.1           General Scope.  The term “Indemnified Person” as used in this
Article (a) shall refer to the Sole Member, the Manager, and each officer (if
any); and (b) shall be deemed to include (to the extent applicable) each direct
and indirect owner, shareholder, director, officer, member, manager, partner,
employee and representative of any person or entity described in subsection (a)
immediately above.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
8.2           Indemnification.  The Company shall indemnify and protect each
Indemnified Person to the maximum extent permitted by applicable law against any
and all claims, liabilities, damages, losses, costs and expenses (including but
not limited to reasonable legal fees and costs) arising directly or indirectly
from any suit, action, investigation or other proceeding (whether formal or
informal) that both (a) is brought or threatened against an Indemnified Person;
and (b) is based on the acts or omissions of such Indemnified Person on behalf
of the Company, other than acts or omissions constituting a material violation
of this Agreement, gross negligence, willful misconduct or a knowing violation
of criminal law.
 
8.3           Payment to Indemnified Person. If an Indemnified Person incurs or
pays any indemnified cost, the Company shall reimburse the Indemnified Person
for the full amount of such indemnified cost.  In addition, the Company shall
advance appropriate amounts for those reasonable and necessary legal fees (and
related costs) the Indemnified Person expects to incur, based on the Indemnified
Person’s good faith determination, in defending any claim or similar action
resulting in indemnification under this Agreement.  Such reimbursement or
advance shall be due promptly after the Company receives each of the
following:  (a) a written request for such reimbursement or advance from the
Indemnified Person; (b) all information necessary to establish the nature and
amount of the indemnified cost that was incurred or paid by the Indemnified
Person or the appropriate advance to the Indemnified Person; and (c) a written
agreement from the Indemnified Person to repay such reimbursement or advance if
the Company subsequently determines that indemnification was not required.
 
ARTICLE IX
DISSOLUTION
 
9.1           Events of Dissolution. The Company shall dissolve upon the
occurrence of any of the following events:  (a) the written instruction of the
Sole Member; or (b) any other event that causes dissolution of the Company under
the Act.
 
9.2           Winding Up Affairs.  Upon the dissolution of the Company, the
Manager shall be responsible for winding up the affairs of the Company.  The
Manager shall have the authority to determine the time, place, manner and other
terms of any sales involving the Company’s assets, with due regard to the
activity and the condition of the Company and the relevant market and economic
conditions.  Subject to the requirements of this Agreement and the Act, the
Manager shall have the authority to cause the Company to (a) liquidate any of
its assets and then distribute the liquidation proceeds; or (b) make in-kind
distributions of any assets to the Sole Member upon the request of the Sole
Member.
 
9.3           Final Distributions.  Upon the dissolution of the Company, and
subject to the requirements of the Act, the Manager shall distribute the assets
of the Company in the following order of priority:
 
(a)           first, to any creditors of the Company;
 
(b)           second, to known and reasonably estimated costs of dissolution and
winding up;
 
(c)           third, to any reserves the Manager may establish, in the Manager’s
sole discretion, for contingent debts, liabilities or obligations of the
Company; and
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(d)           fourth, to the Sole Member.
 
9.4           Filing of Certificate of Cancellation.  Following the winding up
of the Company, the Manager shall be responsible for filing a Certificate of
Cancellation on behalf of the Company, together with any other instruments or
documents required to terminate the Company and its legal existence.
 
ARTICLE X
MISCELLANEOUS PROVISIONS
 
10.1           Governing Law.  The laws of the State of Delaware, without regard
to principles and provisions relating to conflicts of laws, shall govern this
Agreement and all matters relating to its interpretation or enforcement.
 
10.2           Amendment.  No amendment of this Agreement shall be binding,
valid or enforceable unless it is approved in writing by each party.
 
10.3           Other Agreements.  Any prior operating agreements with respect to
the Company, whether oral or written, have been merged and integrated into this
Agreement and are superseded by this Agreement.
 
10.4           Enforceable Provisions.  All provisions in this Agreement are
severable.  Each valid and enforceable provision shall remain in full force and
effect, regardless of any judicial or other official determination that certain
provisions are invalid or unenforceable.
 
10.5           Captions and Headings.  Captions and headings are used in this
Agreement for convenience only and shall not affect its interpretation or
enforcement.  Any terms such as “hereof,” “hereby” and similar references shall
be deemed to refer to this Agreement as a whole, rather than to any particular
provision, unless the context clearly indicates otherwise.
 
10.6           Third Party Beneficiaries.  Except as may be expressly set forth
in this Agreement (a) the provisions of this Agreement are not intended for the
benefit of any person or entity who is not a party to this Agreement; and (b) no
such person or entity shall have any rights in connection with this Agreement,
whether for enforcement or otherwise.
 
10.7           Successors.  This Agreement shall be binding upon, and
enforceable against, the parties and all of their permitted assignees and
successors in title or interest.
 
10.8           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which shall constitute,
when taken together, a single binding instrument.
 
(Next Page is Signature Page)
 
 
- 6 -

--------------------------------------------------------------------------------

 


WITNESS the following signature as of the first date indicated above.


The Sole Member:
DeWind SWI Wind Farms, LLC
       
By:
   
Name:
Robert C. Rugh
 
Title:
Secretary



 
- 7 -

--------------------------------------------------------------------------------

 